DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 02/17/2020 for application number 17/031,687.
2.    	Claims 1-20 are presented for examination. Claims 1, 13 and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharifi et al. (U.S. Pub 2016/0117072) hereinafter Sharifi.


Regarding claim 1, Sharifi teaches, an information processing method, comprising: 
detecting whether input information on a current application interface comprises a named entity (Sharifi; as shown in figures 4A-4B, the user input search text “The Rock Ridge Café”; paragraph 53-54); 
in response to detecting that the input information comprises the named entity, acquiring and 5displaying an entity content corresponding to the named entity on the current application interface (Sharifi; as user drag and drop of restaurant entity “Rock”, as shown in figure 4B, the mobile application interface open the particular restaurant content e.g. restaurant address, telephone number, menu, review; paragraphs 53-54); and 
acquiring a transmitting instruction, and transmitting the entity content to a target user (Sharifi; figures 5 and 6; as user drag and drop entity restaurant on 


Claims 13 is device claim that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  In addition, Sharifi a processor (Sharifi; fig. 12; processor 1202; paragraph 89) and a memory (Sharifi; fig. 12; memory 1204; paragraph 89); wherein the processor (Sharifi; fig. 12; processor 1202; paragraph 89) is configured to execute a program corresponding to an executable program code by reading the executable program code stored in the memory (Sharifi; fig. 12; memory 1204; paragraph 89) to.

Claims 19 is non-transitory computer-readable storage medium claim that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  In addition, Sharifi a non-transitory computer-readable storage medium (Sharifi; fig. 12; memory 1204; paragraph 89), having a computer program stored there, wherein when the computer program is executed by the processor (Sharifi; fig. 12; processor 1202; paragraph 89), an information processing method is executed, the method comprising


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Pub 2016/0117072) hereinafter Sharifi in view of Lau (U.S. Pub 2016/0188163).

Regarding claim 2, Sharifi teaches all of the claim 1. Sharifi further teaches, wherein before acquiring and displaying the entity content corresponding to the named entity on the current application interface (Sharifi; as shown in figures 4A-4B, the user input search text “The Rock Ridge Café”; paragraph 53-54), the method further comprises:  
10acquiring an entity type corresponding to the named entity (Sharifi; as user drag and drop of restaurant entity “Rock”, as shown in figure 4B, the mobile 
wherein acquiring and displaying the entity content corresponding to the named entity on the current application interface  (Sharifi; as user drag and drop of restaurant entity “Rock”, as shown in figure 4B, the mobile application interface open the particular restaurant content e.g. restaurant address, telephone number, menu, review; paragraphs 53-54) comprises: 
Sharifi does not teach expressly,
displaying an entity icon corresponding to the entity type on the current application interface;
detecting whether a triggering operation is performed on the entity icon; and 
15in response to detecting that the triggering operation is performed on the entity icon, acquiring and displaying the entity content corresponding to the named entity on the current application interface.  
However, Lau teaches,
displaying an entity icon corresponding to the entity type on the current application interface (Lau; as shown in figure 2C, display icon “ABC” associate with restaurant; paragraph 25)
detecting whether a triggering operation is performed on the entity icon (Lau; as shown in figure 2C, user select ABC icon; paragraph 25); and 
15in response to detecting that the triggering operation is performed on the entity icon, acquiring and displaying the entity content corresponding to the named entity on the current application interface (Lau; “as shown in FIG. 2C. In one 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Lau’s technique of display content of selected icon which associated with restaurant to modify acquiring and displaying entity name of Sharifi. The motivation for doing so would have been to improve displaying searched entity name on the device interface to optimize visual efficiency.


Claim 14 is device claim that corresponding to the method of claim 2 above.  Therefore they are rejected for the same reason as claim 2 above



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Pub 2016/0117072) hereinafter Sharifi in view of Yang et al. (U.S. Pub 2018/0159807) hereinafter Yang.


Regarding claim 3
10 detecting whether the transmitting instruction is acquired within a preset time period; (Sharifi; figures 5 and 6; as user drag and drop entity restaurant on telephone number (target user), text message interface open with restaurant name and website, where user can send entity restaurant information to target user; paragraphs 55); and 
Sharifi does not teach expressly,
in response to detecting that the transmitting instruction is not acquired, canceling displaying of the entity content;
However, Yang teaches,
in response to detecting that the transmitting instruction is not acquired, canceling displaying of the entity content (Yang; as shown in figure 10C, wherein user attempt to send an email with attachment but message pop-up to inform user with a message that cannot send mail  (cancel transmitting content to target user); paragraph 198)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Yang’s technique of not sending mail with attachment because message size big to modify acquiring and displaying entity name of Sharifi. The motivation for doing so would have been to efficiently displaying the selected content and improve managing communication application.



Claim 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Pub 2016/0117072) hereinafter Sharifi in view of Lau (U.S. Pub  as applied to claim 2 above, and further in view of Yang et al. (U.S. Pub 2018/0159807) hereinafter Yang.


Regarding claim 4, Sharifi and Lau teaches all of the claim 2. Sharifi further teaches, wherein after acquiring and displaying the entity content corresponding to the named entity on the current application interface, the method further comprises (Sharifi; figures 5 and 6; as user drag and drop entity restaurant on telephone number (target user), text message interface open with restaurant name and website, where user can send entity restaurant information to target user; paragraphs 55), the method further comprises:  
10 detecting whether the transmitting instruction is acquired within a preset time period; (Sharifi; figures 5 and 6; as user drag and drop entity restaurant on telephone number (target user), text message interface open with restaurant name and website, where user can send entity restaurant information to target user; paragraphs 55); and 
Sharifi and Lau do not teach expressly,
in response to detecting that the transmitting instruction is not acquired, canceling displaying of the entity content;
However, Yang teaches,
in response to detecting that the transmitting instruction is not acquired, canceling displaying of the entity content (Yang; as shown in figure 10C, wherein user attempt to send an email with attachment but message pop-up to inform user with a message that cannot send mail  (cancel transmitting content to target user); paragraph 198)



Claim 15 is device claim that corresponding to the method of claim 4 above.  Therefore they are rejected for the same reason as claim 4 above




Claims 5, 9, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Pub 2016/0117072) hereinafter Sharifi in view of Jon et al. (U.S. Pub 2017/0075878) hereinafter Jon.


Regarding claim 5, Sharifi teaches all of the claim 1. Sharifi does not teach expressly, 
10 detecting whether the input information on the current application interface comprises an 5emotion entity; 
in response to detecting that the input information comprises the emotion entity, acquiring and displaying an emotion picture corresponding to the emotion entity on the current application interface; and 
acquiring the transmitting instruction, and transmitting the emotion picture to the target user

detecting whether the input information on the current application interface comprises an 5emotion entity (Jon; as shown in figure 6D, emotion entity display with the content 616; paragraph 198); 
in response to detecting that the input information comprises the emotion entity, acquiring and displaying an emotion picture corresponding to the emotion entity on the current application interface (Jon; “device 602 detects selection of emoji character 612, determines that (at least) the expression "I HAVE EYES FOR YOU!" is relevant as a suggestion to pair with emoji character 612, and then presents the expression "I HAVE EYES FOR YOU!" as a suggestion for insertion or inclusion in reply message 610”; paragraph 199); and 
acquiring the transmitting instruction, and transmitting the emotion picture to the target user (Jon; user insert the emoji 612 and relevant expression into the text message and send as reply message to end-user; paragraphs 198-199)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jon’s technique of insert emoji with expression text and send to end-user to modify acquiring and displaying entity name of Sharifi. The motivation for doing so would have been to efficiently communicate with expression to improve communication style.

Regarding claim 9, Sharifi and Jon teaches all of the claim 5. Jon Further teaches,
displaying a picture identifier on the current application interface (Jon; as shown in figures 6A-6B, message interface displays text message and as shown in 
wherein acquiring and displaying the emotion picture corresponding to the emotion entity on the current application interface (Jon; as shown in figures 6A-6F, content display corresponding to the emoji; paragraph 197) comprises: 
detecting whether a triggering operation is performed on the picture identifier (Jon; user select the emoji (picture) from the displayed emoji; paragraph 197 ); and 
in response to detecting that the triggering operation is performed on the picture identifier, acquiring and displaying the emotion picture corresponding to the emotion entity on the 15current application interface (Jon; as shown in figure 6D wherein, emoji 612 and relevant content input message display; paragraph 198).  

Claims 16-17: they are device claims that corresponding to the system of claims 5 and 9 above.  Therefore they are rejected for the same reason as claims 5 and 9 above

Claim 20 is a non-transitory computer-readable storage medium claim that corresponding to the method of claim 5 above.  Therefore they are rejected for the same reason as claim 5 above



Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Pub 2016/0117072) hereinafter Sharifi in view of Lau (U.S. Pub 2016/0188163) as applied to claim 2 above, and further in view of Jon et al. (U.S. Pub 2017/0075878) hereinafter Jon.


Regarding claim 6, Sharifi and Lau teaches all of the claim 2. Sharifi and Lau do not teach expressly,
detecting whether the input information on the current application interface comprises an emotion entity;  20
in response to detecting that the input information comprises the emotion entity, acquiring and displaying an emotion picture corresponding to the emotion entity on the current application interface; and 
acquiring the transmitting instruction, and transmitting the emotion picture to the target user
However, Jon teaches,
detecting whether the input information on the current application interface comprises an 5emotion entity (Jon; as shown in figure 6D, emotion entity display with the content 616; paragraph 198); 
in response to detecting that the input information comprises the emotion entity, acquiring and displaying an emotion picture corresponding to the emotion entity on the current application interface (Jon; “device 602 detects selection of emoji character 612, determines that (at least) the expression "I HAVE EYES FOR YOU!" is relevant as a suggestion to pair with emoji character 612, and then 
acquiring the transmitting instruction, and transmitting the emotion picture to the target user (Jon; user insert the emoji 612 and relevant expression into the text message and send as reply message to end-user; paragraphs 198-199).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jon’s technique of insert emoji with expression text and send to end-user to modify acquiring and displaying entity name and display content of selected icon which associated with restaurant of Sharifi and Lau. The motivation for doing so would have been to efficiently communicate with expression to improve communication style.



Regarding claim 10, Sharifi, Lau and Jon teaches all of the claim 6. Jon Further teaches,
displaying a picture identifier on the current application interface (Jon; as shown in figures 6A-6B, message interface displays text message and as shown in figure 6B, based on the predictive content a emoji (picture display); paragraph 197);  10and 
wherein acquiring and displaying the emotion picture corresponding to the emotion entity on the current application interface (Jon; as shown in figures 6A-6F, content display corresponding to the emoji; paragraph 197) comprises: 
detecting whether a triggering operation is performed on the picture identifier (Jon; user select the emoji (picture) from the displayed emoji; paragraph 197 ); and 
in response to detecting that the triggering operation is performed on the picture identifier, acquiring and displaying the emotion picture corresponding to the emotion entity on the 15current application interface (Jon; as shown in figure 6D wherein, emoji 612 and relevant content input message display; paragraph 198).  



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Pub 2016/0117072) hereinafter Sharifi in view of Yang et al. (U.S. Pub 2018/0159807) hereinafter Yang as applied to claim 3 above, and further in view of Jon et al. (U.S. Pub 2017/0075878) hereinafter Jon.


Regarding claim 7, Sharifi and Lau teaches all of the claim 3. Sharifi and Lau do not teach expressly,
detecting whether the input information on the current application interface comprises an emotion entity;  20
in response to detecting that the input information comprises the emotion entity, acquiring and displaying an emotion picture corresponding to the emotion entity on the current application interface; and 
acquiring the transmitting instruction, and transmitting the emotion picture to the target user

detecting whether the input information on the current application interface comprises an 5emotion entity (Jon; as shown in figure 6D, emotion entity display with the content 616; paragraph 198); 
in response to detecting that the input information comprises the emotion entity, acquiring and displaying an emotion picture corresponding to the emotion entity on the current application interface (Jon; “device 602 detects selection of emoji character 612, determines that (at least) the expression "I HAVE EYES FOR YOU!" is relevant as a suggestion to pair with emoji character 612, and then presents the expression "I HAVE EYES FOR YOU!" as a suggestion for insertion or inclusion in reply message 610”; paragraph 199); and 
acquiring the transmitting instruction, and transmitting the emotion picture to the target user (Jon; user insert the emoji 612 and relevant expression into the text message and send as reply message to end-user; paragraphs 198-199).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jon’s technique of insert emoji with expression text and send to end-user to modify acquiring and displaying entity name, and not sending mail with attachment because message size big of Sharifi and Yang. The motivation for doing so would have been to efficiently communicate with expression to improve communication style.




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Pub 2016/0117072) hereinafter Sharifi in view of Lau (U.S. Pub 2016/0188163) and further in view of Yang et al. (U.S. Pub 2018/0159807) hereinafter Yang as applied to claim 4 above, and further in view of Jon et al. (U.S. Pub 2017/0075878) hereinafter Jon.


Regarding claim 8, Sharifi, Lau and Yang teaches all of the claim 4. Sharifi, Lau and Yang do not teach expressly,
detecting whether the input information on the current application interface comprises an emotion entity;  20
in response to detecting that the input information comprises the emotion entity, acquiring and displaying an emotion picture corresponding to the emotion entity on the current application interface; and 
acquiring the transmitting instruction, and transmitting the emotion picture to the target user
However, Jon teaches,
detecting whether the input information on the current application interface comprises an 5emotion entity (Jon; as shown in figure 6D, emotion entity display with the content 616; paragraph 198); 
in response to detecting that the input information comprises the emotion entity, acquiring and displaying an emotion picture corresponding to the emotion entity on the current application interface (Jon; “device 602 detects selection of emoji character 612, determines that (at least) the expression "I HAVE EYES FOR 
acquiring the transmitting instruction, and transmitting the emotion picture to the target user (Jon; user insert the emoji 612 and relevant expression into the text message and send as reply message to end-user; paragraphs 198-199).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jon’s technique of insert emoji with expression text and send to end-user to modify acquiring and displaying entity name and display content of selected icon which associated with restaurant, and not sending mail with attachment because message size big of Sharifi, Lau and Yang. The motivation for doing so would have been to efficiently communicate with expression to improve communication style.





Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Pub 2016/0117072) hereinafter Sharifi in view of Jon et al. (U.S. Pub 2017/0075878) hereinafter Jon as applied to claims 5, 9 and 16, and further in view of Yang et al. (U.S. Pub 2018/0159807) hereinafter Yang.

Regarding claim 11, Sharifi and Jon teaches all of the claim 5. Sharifi Further teaches,
detecting whether the transmitting instruction is acquired within a preset time period; (Sharifi; figures 5 and 6; as user drag and drop entity restaurant on telephone number (target user), text message interface open with restaurant 
Sharifi and Jon do not teach expressly,
in response to detecting that the transmitting instruction is not acquired, canceling displaying of the emotion picture;
However, Yang teaches,
in response to detecting that the transmitting instruction is not acquired, canceling displaying of the emotion picture (content), emphasis added (Yang; as shown in figure 10C, wherein user attempt to send an email with attachment but message pop-up to inform user with a message that cannot send mail  (cancel transmitting content to target user and attachment as picture content); paragraph 198)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Yang’s technique of not sending mail with attachment because message size big to modify acquiring and displaying entity name and display content of selected icon which associated with restaurant, and insert emoji with expression text and send to end-user of Sharifi and Jon. The motivation for doing so would have been to efficiently displaying the selected content and improve managing communication application.


Regarding claim 12, Sharifi and Jon teaches all of the claim 9. Sharifi Further teaches,
detecting whether the transmitting instruction is acquired within a preset time period; (Sharifi; figures 5 and 6; as user drag and drop entity restaurant on 
Sharifi and Jon do not teach expressly,
in response to detecting that the transmitting instruction is not acquired, canceling displaying of the emotion picture;
However, Yang teaches,
in response to detecting that the transmitting instruction is not acquired, canceling displaying of the emotion picture (content), emphasis added (Yang; as shown in figure 10C, wherein user attempt to send an email with attachment but message pop-up to inform user with a message that cannot send mail  (cancel transmitting content to target user and attachment as picture content); paragraph 198)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Yang’s technique of not sending mail with attachment because message size big to modify acquiring and displaying entity name and display content of selected icon which associated with restaurant, and insert emoji with expression text and send to end-user of Sharifi and Jon. The motivation for doing so would have been to efficiently displaying the selected content and improve managing communication application.


Claim 18 is device claim that corresponding to the method of claim 12 above.  Therefore they are rejected for the same reason as claim 12 above


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Dillon et al. (US 2018/0316964 A1) teaches selected object from search results overlay on video chat and share with other user ([0039- 0042], figs. 6, 7). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PARMANAND PATEL/
Examiner, Art Unit 2143


/BEAU D SPRATT/Primary Examiner, Art Unit 2143